DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2020 and 03/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuo (JPH04358405A).
Regarding claim 1, Kazuo teaches a waveguide slot array antenna, comprising: 
a first substrate (Figs. 1 and 2, 11, page 3, paragraph 5 of the EPO translation of the description to English) to which a first waveguide is provided (Figs. 1 and 2, 12, page 3, para. 5,  groove 12, page 1, para. 3, waveguide slot antenna), the first waveguide being configured to cause an electromagnetic wave (page 3, para. 5, power supply body formed with a rectangular groove 12, page 2, second to the last paragraph, guide high frequency power from the power supply portion to the radiation portion), inputted through an input opening (page 3, para. 5, a power supply port 15), to be split (page 3, para. 5, 12A, 12B, 12C); and 
a second substrate (page 3, para. 5, radiation tube body 10) to which a second waveguide is provided (page 3, para. 7, waveguide 1), the second waveguide being configured to guide, to a slot array (radiation slot 10C), the electromagnetic wave split in the first waveguide, the first substrate and the second substrate being joined to each other so that the first waveguide and the second waveguide at least overlap each other (Figs. 1 and 2, page 3, para. 7, 10C to 1 to 18 to 12 to 15 or vice versa).
Regarding claim 2, all the limitations of claim 1 are taught by Kazuo.
Kazuo further teaches a waveguide slot array antenna, wherein the first substrate and the second substrate are joined to each other so that a direction in which the electromagnetic wave travels in the first waveguide is opposite to a direction in which the electromagnetic wave travels Figs. 1 and 2, page 3, para. 7, 10C to 1 to 18 to 12 to 15 or vice versa).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JPH04358405A) in view of Masaharu (JP 2002026611A).
Regarding claim 3, all the limitations of claim 1 are taught by Kazuo.
Kazuo does not explicitly teach a waveguide slot array antenna wherein a resonator is formed in one or both of the first waveguide and the second waveguide.
Masaharu teaches a waveguide slot array antenna wherein a resonator is formed in one or both of the first waveguide and the second waveguide (Fig. 2, [0006] paired via holes 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Masaharu to the teachings of Kazuo in order to provide a small-sized dielectric waveguide type filter having excellent filter characteristics when miniaturization is required for the waveguide filter for such as a , [0003-0004]).
Regarding claim 4, all the limitations of claim 3 are taught by Kazuo in view of Masaharu.
Kazuo further teaches a waveguide slot array antenna wherein:
the first substrate is constituted by a first layer in which the first waveguide is formed (Figs. 1 and 2, 11), a first conductor layer which covers a lower surface of the first dielectric layer (Fig. 1, 13, page 3, para. 5, metal upper plate 13) and in which the input opening is formed (power supply port 15), and a second conductor layer (10B) which covers an upper surface of the first layer and in which an opening group is formed (18); 
the first waveguide is configured to guide, to the opening group, the electromagnetic wave inputted through the input opening (Figs. 1 and 2, page 3, para. 7, 10C to 1 to 18 to 12 to 15 or vice versa); 
the second substrate is constituted by a second layer (10)  in which the second waveguide is formed (1), the second conductor layer which covers a lower surface of the second layer (10B), and a fourth conductor layer which covers an upper surface of the second layer (10A) and in which the slot array is formed (10C); and 
the second waveguide is configured to guide, to the slot array, the electromagnetic wave inputted through the opening group (Figs. 1 and 2, page 3, para. 7, 10C to 1 to 18 to 12 to 15 or vice versa).
[0004]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JPH04358405A) in view of Shijo (US 2014/0015709 A1).
Regarding claim 7, all the limitations of claim 1 are taught by Kazuo.
Kazuo further teaches a waveguide slot array antenna wherein:
the first substrate is constituted by a first layer in which the first waveguide is formed (Figs. 1 and 2, 11), a first conductor layer which covers a lower surface of the first dielectric layer (Fig. 1, 13, page 3, para. 5, metal upper plate 13) and in which the input opening is formed (power supply port 15), and a second conductor layer (10B) which covers an upper surface of the first layer and in which an opening group is formed (18); 
the first waveguide is configured to guide, to the opening group, the electromagnetic wave inputted through the input opening (Figs. 1 and 2, page 3, para. 7, 10C to 1 to 18 to 12 to 15 or vice versa); 
the second substrate is constituted by a second layer (10)  in which the second waveguide is formed (1), the second conductor layer which covers a lower surface of the second layer (10B), and a fourth conductor layer which covers an upper surface of the second layer (10A) and in which the slot array is formed (10C); and 
Figs. 1 and 2, page 3, para. 7, 10C to 1 to 18 to 12 to 15 or vice versa).
However, Kazuo does not explicitly teach a waveguide slot array antenna wherein the first and second layer are dielectric layers.
Shijo teaches a waveguide slot array antenna wherein waveguide is formed in a dielectric layer (Fig. 8, [0065]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Shijo to the teachings of Kazuo in order to improve reflectance properties on a wide band (Shijo, [0067]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JPH04358405A) in view of Koichi (WO 2007091470 A1).
Regarding claim 8, all the limitations of claim 1 are taught by Kazuo.
Kazuo does not explicitly teach a waveguide slot array antenna further comprising a microstrip line which includes a signal line that is connected to a power feeding pin extending into the first waveguide.
Koichi teaches a waveguide slot array antenna comprising a microstrip line which includes a signal line that is connected to a power feeding pin extending into a first waveguide ([0021] the dielectric waveguide 30 is connected to a microstrip line 27, Fig. 5-2).
Koichi, [0012]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JPH04358405A) in view of Taku (JP 2005204344 A).
Regarding claim 9, all the limitations of claim 1 are taught by Kazuo.
Kazuo does not explicitly teach a waveguide slot array antenna wherein one or both of the first waveguide and the second waveguide are made of quartz glass.
Taku teaches a waveguide slot array antenna wherein one or both of the first waveguide and the second waveguide are made of quartz glass ([0061] a quartz substrate).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Taku to the teachings of Kazuo in order to provide low transmission loss (Taku, [0061]).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts fail to teach or reasonably suggest a waveguide slot array antenna, wherein the second conductor layer and the third conductor layer are connected to each other with use of connecting conductors which surround the respective output openings constituting the output opening group and which surround the respective input openings constituting the input opening group and being in alignment with the respective output openings, in combination with the other limitations of the claim.
Claim 6 is objected to due to its dependency to claim 5 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lenormand (US Patent Number 9,013,539 B2) see Figures 1a, 1b, teaches a slot array waveguide antenna having two substrates and three superposed metal layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844